Citation Nr: 0010909	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-00 474A	)	DATE
	)
	)


THE ISSUE

Whether a February 28, 1997, Board decision which denied 
entitlement to service connection for hypertension and 
chronic sinusitis was clearly and unmistakably erroneous.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The claimant served on active duty from October 1976 to 
October 1980.

This motion arises before the Board of Veterans' Appeals 
(Board) from a February 28, 1997, Board decision which denied 
entitlement to service connection for hypertension and 
chronic sinusitis.


FINDINGS OF FACT

1.  The February 28, 1997 Board decision, which denied 
entitlement to service connection for hypertension and 
chronic sinusitis, was a tenable decision based on the 
evidence then of record, and considering the applicable law 
and regulations in effect at the time of the decision.

2.  The February 28, 1997 Board decision does not contain 
error which compels a materially different conclusion.


CONCLUSION OF LAW

Neither the facts as known, nor the law or regulations in 
effect on February 28, 1997, would compel the grant of the 
claimant's claim of entitlement to service connection for 
hypertension and chronic sinusitis, and the February 28, 
1997, Board decision is not otherwise clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 20.1400-20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant contends that a February 28, 1997, Board 
decision which denied entitlement to service connection for 
hypertension and chronic sinusitis was clearly and 
unmistakably erroneous.  After a review of the record, the 
Board finds that the claimant's contentions are not supported 
by the evidence, and his motion is denied.

The regulations provide that clear and unmistakable error is 
a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (1999).  In general, review for clear and 
unmistakable error must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b) (1999).  To warrant revision of a Board decision 
on the grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c) (1999).  Examples of situations that are not 
clear and unmistakable error include:  (1) Changed Diagnosis.  
A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) Duty to Assist.  
The Secretary's failure to fulfill the duty to assist; or 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(1999).  Clear and unmistakable error does not include the 
otherwise correct application of a statute or regulations 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (1999).

In this motion, the claimant challenges a February 28, 1997, 
Board decision.  That decision found that the evidence of 
record did not show that a hypertension disability was 
diagnosed in service, or that the subsequent manifestation of 
hypertension was related to that service.  That Board 
decision also found that the claimant did not manifest a 
chronic sinusitis disability.

The Board notes that service connection may be established 
for a disease or injury incurred in or aggravated by active 
duty service or active duty for training.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 3.304 
(1999). The three elements of a "well grounded" claim for 
direct service connection normally are: (1) evidence of a 
current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-95 (1992).

The February 28, 1997, Board decision noted that the 
claimant's service medical records and post service medical 
evidence disclosed elevated blood pressure readings, but 
noted that a diagnosis of hypertension was not made until 
April 1982.  The BVA decision further noted that no medical 
evidence of a nexus between the claimant's post-service 
diagnosis and his in-service medical records was shown, 
noting specifically that the report of an April 1980 
evaluation found that his vascular system was clinically 
evaluated as normal.  In addition, the BVA decision also 
noted that the claimant's sinuses were clinically evaluated 
as normal, and that there was no medical evidence of chronic 
sinusitis.  

The evidence shows that the claimant's blood pressure 
readings were obtained numerous times during his service.  
The report of his entrance examination, dated August 1976, 
reflects a blood pressure reading of 130/78.  Subsequent 
readings, taken in conjunction with outpatient visits, 
include that of October 1977, 158/82; May 1978, 124/62; 
December 1978, 140/80; February 1979, 130/74, 132/70; May 
1979, a sitting reading of 110/74, standing 114/80, and lying 
120/84; July 1979, 130/74; October 1979, 136/80, 110/78, and 
144/80; and November 1979, 136/80.  

A medical record dated July 1979 noted that the claimant had 
a consult for his increased blood pressure.  The report of a 
April 1980 examination notes that his heart and vascular 
systems were clinically evaluated as normal, and reflected a 
blood pressure reading of 138/84.  

Records subsequent to service show that the claimant was 
diagnosed with borderline hypertension in a VA report dated 
April 1982.  The BVA decision notes that a private insurance 
claim form indicates that the claimant received treatment in 
November 1985, with a reported diagnosis of hypertension.  A 
VA examination report dated September 1989 reveals a 
diagnosis of untreated hypertension.  Private treatment 
records dated December 1989 indicate that the claimant 
complained of chest pain, and that he was diagnosed with 
borderline hypertension in January 1990.  An additional 
record, dated in 1991, reflects that the claimant's blood 
pressure was discussed.  A VA treatment record dated July 
1992 reflects a note by the examiner that the claimant's 
elevated blood pressure was discussed, but that the claimant 
did not wish to "take pills".  A reading of 156/116 was 
recorded.  A January 1993 VA note lists an impression of 
hypertension. 

Private treatment records dated May 1990 show that the 
claimant was assessed with acute sinusitis.   

The Board finds that the February 28, 1997, decision was 
plausible and tenable.  The decision does not demonstrate any 
error of fact or law which would compel a materially 
different conclusion.  The February 28, 1997, decision 
determined that there was no medical evidence of a nexus 
between the claimant's service and his post-service 
manifestation of his hypertension disorder.  In addition, the 
Board found that although a diagnosis of acute sinusitis was 
shown post-service, that no medical evidence of chronic 
sinusitis was of record.  Thus, the claimant's claims were 
determined to be not well grounded.  Those findings are 
plausible.  Although the claimant had elevated blood pressure 
readings during service, and a blood pressure check was to be 
performed, there is simply no evidence of record to show that 
the claimant's hypertension disorder manifested any earlier 
than April 1982.  As the medical evidence also did not show 
that this post-service, post-presumption period manifestation 
was connected to service by a medical opinion, the claim is 
simply not well grounded.  In addition, we note that the 
claimant's sinuses were treated, and that he was assessed 
with acute sinusitis in 1990.  However, we must point out 
that the medical evidence did not show that chronic sinusitis 
was manifested at any time.  Thus, this claim was also not 
well grounded.  

Therefore, the Board finds that the interpretation applied by 
the February 28, 1997, Board decision is not clearly and 
unmistakably erroneous such that a materially different 
conclusion is compelled by the law or evidence.  The 
claimant's motion consists merely of a disagreement in the 
way the evidence was weighed.  We note that the claimant 
points out that he had elevated blood pressure readings 
during service, however, absent a diagnosis of hypertension, 
the Board may not reach medical conclusions on its own 
accord.  Colvin v. Derwinski, 1 Vet. App. 170 (1991).  
Similarly, a claimant would not meet his burden of presenting 
a plausible or possible claim merely by offering lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  The evidence that was lacking in the claim with 
respect to his hypertension disorder, was evidence from a 
medical professional establishing that his current 
hypertension disorder is a product of, or began in, service.  
Again, there was also no evidence showing a chronic sinusitis 
disorder.  

Such contentions to the contrary by the claimant may not 
constitute clear and unmistakable error.  As the findings of 
fact of the February 28, 1997, decision were plausible, and 
the application of the law and regulations in effect at the 
time the decision was made was tenable, the Board finds that 
decision does not demonstrate clear and unmistakable error.

Accordingly, the Board finds that neither the facts as known, 
nor the law or regulations in effect on February 28, 1997, 
would compel the grant of the claimant's claim of entitlement 
to service connection for hypertension or for chronic 
sinusitis, and the February 28, 1997, Board decision is not 
otherwise clearly and unmistakably erroneous.  Therefore, the 
claimant's motion must be denied.  38 U.S.C.A. §§ 5109A, 7111 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.1400-20.1411 
(1998).

	(CONTINUED ON NEXT PAGE)


ORDER

The claimant's motion, that a February 28, 1997 Board 
decision, which denied entitlement to service connection for 
hypertension and chronic sinusitis, was clearly and 
unmistakably erroneous, is denied.



		
	M. W. GREENSTREET
Member, Board of Claimants' Appeals


 


